Citation Nr: 0525263	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1976.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, 
denied increased rating claims for bilateral pes planus 
and left ear hearing loss.  Thereafter the case was 
forwarded to the Board.  In July 2004, the Board REMANDED 
the case to the RO for additional development, to include 
obtaining confirmation from the veteran of his 
representative's March 2003 statement, which indicated 
that he wished to withdraw his request for a RO hearing, 
as well as for compliance with the Veterans Claims 
Assistance Act of 2000.  That development has been 
completed to the extent possible, and the case has been 
returned to the Board.  

The veteran originally requested a personal hearing 
regarding the issues on appeal, in a September 2002 
substantive appeal (VA Form 9).   Thereafter, in a March 
2003 statement from the veteran's representative, his 
hearing request was withdrawn.  Pursuant to the July 2004 
Board remand, by correspondence dated in August 2004, the 
RO requested that the veteran confirm his desire to 
withdraw his hearing request.  Thereafter, the RO sent the 
veteran a supplemental statement of the case that 
reflected in the text, the veteran's failure to respond to 
the RO's request for confirmation.  The veteran did not 
respond.  Since he has failed to respond to the RO's 
request for confirmation of the withdrawal of his hearing 
request, and he has not requested that a hearing be 
scheduled, his hearing request is deemed withdrawn.  38 
C.F.R. §§ 20.702, 20.704 (2004).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
has been obtained; the RO has notified the appellant of 
the evidence needed to substantiate the claims addressed 
in this decision and obtained all relevant evidence 
designated by the appellant.

2.  The medical evidence shows that the veteran's service-
connected bilateral pes planus remains symptomatic and 
productive of some functional impairment; however, it is 
not manifested by more than overall mild to moderate 
impairment, nor does it more nearly approximate severe 
impairment, to include marked deformity, accentuated pain 
on manipulation or use, indications of swelling on use, or 
characteristic callosities

3.  The average puretone decibel losses and speech 
discrimination percentages from the July 2003 VA 
audiometric testing convert to Roman numeral level II 
hearing in the veteran's service-connected left ear, 
pursuant to designations set forth in 38 C.F.R. § 4.85, 
Table VI.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).

2.  The criteria for the assignment of a compensable 
rating for left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.383(a)(3), 3.385, 4.1-4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the rating decision, the July 2004 Board remand, the 
statement of the case and the supplemental statements of 
the case, issued in connection with the veteran's appeal 
have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claims 
were denied.  In addition, correspondence from the RO sent 
to the veteran, to include the August 2004 letter, 
specifically notified the appellant of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the 
relative burdens of the veteran and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
August 2004 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate 
the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting 
the appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Although the appellant was 
not explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility 
to ensure that VA received any evidence not in the 
possession of the Federal government; this would 
necessarily include submitting any relevant evidence in 
his possession.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  Although VCAA was not 
provided until the case was remanded, the Board finds that 
prior to the January 2002 RO decision and subsequently, 
the veteran has been presented numerous opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim.  VCAA only 
requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to 
the appellant covering all content requirements or in the 
timing of the notice is harmless error.  Mayfield, supra.  
Moreover, VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004. 

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant VA 
and private medical records.  The veteran has not made the 
RO or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section 
of this decision, the VA examinations obtained by the RO, 
when viewed in conjunction with the lay and additional 
medical evidence associated with the claims file, are 
sufficient for a determination on the merits of the 
veteran's claims on appeal.  That is, the evaluations were 
adequate for rating purposes as they contain sufficient 
findings to determine if the veteran meets the criteria 
for the next highest rating for his pes planus and hearing 
loss.  There is no further duty to provide another 
examination or medical opinion.  See 38 C.F.R. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Therefore, 
the Board finds that all obtainable evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App.  
384 (1993).

Factual Background

An RO decision dated in May 1997, granted the veteran 
service connection for hearing loss of the left ear and 
for pes planus bilaterally.  Both disabilities were 
evaluated as zero percent disabling.  In November 2001, 
the RO received the veteran's claims for increased ratings 
for his hearing loss and pes planus.  The veteran claimed 
that the evaluations assigned to these disabilities did 
not adequately reflect the severity of the conditions.  

On July 2003 the veteran underwent a VA audiological 
examination.  He complained of bilateral hearing 
difficulty, particularly prominent when hearing soft 
speech.  The veteran reported that he experienced tinnitus 
in his left ear on a daily basis.  On the authorized VA 
audiological evaluation for rating purposes, in July 2003, 
left ear pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000 2000 3000 4000 Average Left 45 45 60 65 50

The examiner found that the veteran's left ear had 
moderate to moderately severe conductive hearing loss.  
The examiner noted that the veteran had mild to moderate 
right ear conductive hearing loss at 500 through 4000 Hz.  
His best word recognition scores were 96 percent and 84 
percent in the right and left ears, respectively.  She 
recommended that the veteran seek ENT intervention for 
conductive hearing loss.  The examiner indicated having 
reviewed the veteran's case file in preparation for the 
examination.

The veteran also underwent an orthopedic examination in 
July 2003.  He complained of constant, progressive pain in 
his feet and occasional swelling.  The veteran stated that 
the pain would worsen with prolonged activities such as 
walking or standing.  He described the pain as originating 
in the dorsal aspect of his foot at the metatarsal region 
and radiating to the dorsal aspect of the foot below the 
medial malleolus, to the Achilles tendon.  The veteran 
reported that he medicated the pain with ibuprofen about 
two to three times daily.  The pain would resolve within 
an hour.  He reported that he would at times use a cane to 
ambulate.  

On physical examination, the examiner found that there was 
a positive Sullivan sign with radiation of pain.  Right 
dorsiflexion was 5 degrees and plantar flexion was 10 
degrees.  Left dorsiflexion was 10 degrees and plantar 
flexion was 10 degrees.  The veteran had pain with other 
motion.  It was noted that he had pain at rest, which 
would be exacerbated with any type of motion.  There was 
no evidence of edema, instability, weakness or tenderness.  
Gait was observed to be within normal limits.  He did not 
wear unusual shoes.  Posture was found to be unremarkable.  
No hallux valgus, hammertoe, callosities or breakdown were 
noted.  The examiner determined that the pain did not 
limit his motion or impair his function.  

The examiner noted that weight bearing and nonweight 
bearing alignment of the Achilles tendon was mildly 
deviated laterally.  He stated that manipulation could 
correct the alignment with mild tenderness.  The veteran's 
strength was 5 out of 5.  X-rays showed normal 
architecture of the bone with preservation of the joints 
and minimal flattening of the longitudinal archin.  The 
examiner diagnosed the veteran with mild bilateral pes 
planus.  He indicated having reviewed the veteran's case 
file in preparation for the examination.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4 (2004).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating."  38 C.F.R. § 4.7.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

Increased Rating for Bilateral Pes Planus

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo 
Achillis, and pain on manipulation and use of the feet, a 
10 percent rating will be granted.  Severe manifestations, 
such as evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, none of which are 
improved by orthopedic shoes or appliances, will be 
awarded a 50 percent disability rating.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his service-connected 
bilateral pes planus.

The Board acknowledges that the veteran's service-
connected bilateral pes planus is manifest by complaints 
of pain and occasional swelling.  However, the pain does 
not limit or impair his motion.  The competent medical 
evidence does not show that this impairment results in 
severe manifestations, so as to warrant the next higher 
rating of 30 percent under Diagnostic Code 5276.  There is 
no objective medical evidence that his bilateral pes 
planus has resulted in marked deformity, accentuated pain 
on manipulation and use, indications of swelling on use, 
and/or characteristic callosities.  In fact, the July 2003 
VA examination of the feet did not reveal any signs of 
painful motion, edema, instability, weakness or 
tenderness.  Moreover, the veteran did not have any skin 
changes, and there was also no evidence of hallux valgus.  
Further, his posture was found to be normal.  

While the examiner commented that weight bearing and 
nonweight bearing alignment of the Achilles tendon was 
mildly deviated laterally, it was also observed that 
manipulation could correct the alignment.  Moreover, as 
noted above, the examiner described the overall impairment 
of the pes planus as "mild."  Such does not support a 
finding that the veteran meets or nearly approximates the 
criteria for the next higher rating.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
for a rating in excess of 10 percent for his bilateral pes 
planus, even when taking into consideration his complaints 
of pain and the regulatory provisions of 38 C.F.R. §§ 4.40 
and 4.45.  There is no medical evidence to show that the 
veteran has additional limitation of function of the feet 
due to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a rating in 
excess of 10 percent under Code 5276, nor does the medical 
evidence show that the veteran has excess fatigue, 
weakness or incoordination that results in such additional 
impairment.  It is again pertinent to note that when 
addressing the veteran's functional impairment, the most 
recent examiner opined that it was mild.  The Board 
likewise finds that, even after consideration of all 
Deluca criteria, the veteran's disability results in no 
more than overall mild to moderate functional limitation 
and thus more nearly approximates to the current 10 
percent disability rating.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application 
and the claim for a rating in excess of 10 percent for 
bilateral pes planus must be denied.  38 U.S.C.A. 
§ 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Increased Rating for a Left Ear Hearing Loss

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level.  To evaluate the degree of 
disability from unilateral service-connected defective 
hearing, the rating schedule establishes eleven (11) 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85(b), (e).  When hearing 
loss is service connected in only one ear, the non-service 
connected ear will be assigned Level I, unless there is 
total deafness in that ear.  See 38 U.S.C.A. § 1160(a)(3) 
(West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). VAOGCPREC 
32-97.

An examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  See 38 C.F.R. 
§ 4.85(a).  Moreover, pursuant to 38 C.F.R. § 4.85(c), 
"Table VIa will be used when the examiner certifies that 
use of the speech recognition test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86.  " Pursuant to subsection (a) of 38 
C.F.R. § 4.86, when the puretone threshold at the 1000, 
2000, 3000, and 4000 Hertz frequencies is 55 decibels or 
more, "the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  Id.

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160.  Under the version in effect when the 
veteran began his appeal where a veteran has suffered 
total deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result 
of nonservice- connected disability not the result of the 
veteran's own willful misconduct the VA shall assign and 
pay to the veteran the applicable rate of compensation as 
if the combination of disabilities were the result of 
service-connected disability.  Under the amended version 
where a veteran suffered deafness compensable to a degree 
of 10 percent or more in one ear as a result of service-
connected disability and deafness in the other ear as a 
result of nonservice-connected disability not the result 
of the veteran's own willful misconduct, the VA shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were 
the result of service-connected disability.  See Veterans 
Benefit Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 
(Dec. 6, 2002); 38 U.S.C.A. § 160(1)(a)(3).  However, 
neither version of this statute has bearing on the 
veteran's claim because, the veteran's service-connected 
left ear is not totally deaf, or as will be explained 
below, compensable to a degree of 10 percent or more.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table 
VI, referenced in 38 C.F.R. § 4.85, represent nine 
categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical 
columns in table VI represent nine categories of decibel 
loss based upon the puretone audiometry test.  The numeric 
designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss; 
thus, for example, with a percent of discrimination of 70 
and average puretone decibel loss of 64, the numeric 
designation is "V" for one ear.  The same procedure will 
be followed for the other ear.  The numeric designations 
are then applied to table VII, also referenced in 38 
C.F.R. § 4.85, to determine the veteran's disability 
rating.

On the authorized VA audiological evaluation for rating 
purposes, in July 2003, left ear pure tone thresholds, in 
decibels, were as follows:

HERTZ

1000 2000 3000 4000 Average Left 45 45 60 65 50

Service connection is currently in effect for only the 
left ear.  According to the regulations, if impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation, from Table VII, the 
non-service- connected ear will be assigned a Roman 
Numeral designation of I.  38 C.F.R. § 4.85(f) (2004).  
Speech audiometry revealed speech recognition ability of 
84 percent in the left ear.  These audiologic results 
produce a numeric designation of "II" for the left ear.  
When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2004).

The Court has noted that the assignment of disability 
ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and a 
compensable rating for hearing loss of the left ear is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 10 percent for 
bilateral pes planus is denied.

Entitlement to an increased (compensable) rating for left 
ear hearing loss is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


